     Case 2:18-cv-01981-JAM-EFB Document 30 Filed 05/12/20 Page 1 of 1

 1

 2                                    UNITED STATES DISTRICT COURT

 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    STEVEN ERIC GOULD,                                 No. 2:18-cv-1981-JAM-EFB P
 6                       Plaintiff,
 7           v.                                          ORDER
 8    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
 9    REHABILITATION, et al.,
10                       Defendants.
11

12          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

13   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

14   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

15          On March 10, 2020, the magistrate judge filed findings and recommendations herein

16   which were served on plaintiff and which contained notice to plaintiff that any objections to the

17   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

18   objections to the findings and recommendations.

19          The court has reviewed the file and finds the findings and recommendations to be

20   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

21   ORDERED that:

22          1. The findings and recommendations filed March 10, 2020, are adopted in full; and

23          2. Plaintiff’s claims against defendants Travino and CDCR are dismissed without

24   prejudice.

25
      DATED: May 11, 2020
26                                                  /s/ John A. Mendez____________                _____
27                                                  UNITED STATES DISTRICT COURT JUDGE
28
                                                         1
